Citation Nr: 1029992	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  09-18 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1964 to 
December 1969 and from January 1976 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in August 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in North 
Little Rock, Arkansas.

The Veteran testified before the undersigned Acting Veterans Law 
Judge in December 2009.  A transcript of the hearing is of 
record.


FINDING OF FACT

Throughout the entire appeal period, the evidence demonstrates 
that the Veteran has no worse than Level I hearing in the right 
ear and Level I hearing in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100, and Tables VI, VIA, VII (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2000).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has held that notice requirements of the VCAA 
apply to all five elements of a service-connection claim, 
including: (1) Veteran status; (2) existence of a disability; (3) 
a connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include information that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id. at 486.  

Here, the Veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  Therefore, no further notice is needed under VCAA.  

As to VA's duty to assist, the RO associated the Veteran's 
service treatment records and VA treatment records with the 
claims folder, and he was afforded a VA examination in May 2008.  
There is no objective evidence indicating that there has been a 
material change in the severity of the Veteran's hearing loss 
since the May 2008 VA examination.  Although the Veteran 
indicated on his August 2008 notice of disagreement that his 
hearing loss had worsened, he conceded at his December 2009 
Travel Board hearing that if he was afforded a new audiological 
examination, it was "probably going to be the same or pretty 
close to what it was last time, as far as showing the decibel 
loss on certain frequencies."  The duty to assist does not 
require that a claim be remanded solely because of the passage of 
time since an otherwise adequate examination was conducted.  
VAOPGCPREC 11-95.  

The Board also notes that, in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), the Court held that, relevant to VA audiological 
examinations, in addition to dictating objective test results, a 
VA audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  In this 
regard, the May 2008 VA examiner noted that the Veteran indicated 
that he experiences the greatest difficulty hearing with 
background noise, with the TV and his spouse's voice.  He was 
noted to have to use closed caption on the TV to improve his 
understanding.  Additionally, the examiner noted that the Veteran 
did not "talk" at family gatherings unless the conversation is 
away from the noise.  It was also observed that the Veteran's 
hearing problem had caused communication difficulties when he is 
in a restaurant with family or friends.  The Veteran indicated 
that he felt that his hearing limited or hampered his personal or 
social life.  Moreover, the Veteran and his spouse testified as 
to the functional effects caused by his hearing disability at the 
December 2009 Board hearing.  

Therefore, the Board finds that the May 2008 VA examination 
complied with Martinak.  Moreover, if it is any way deficient, 
the Board finds that no prejudice results to the Veteran as the 
remainder of the evidence, to specifically include his testimony 
before the Board, addresses such effects and, therefore, the 
Board may proceed with a decision.

In this regard, the Board notes that the Court's rationale in 
requiring an examiner to consider the functional effects of a 
Veteran's hearing loss disability involves the potential 
application of 38 C.F.R. § 3.321(b) in considering whether 
referral for an extra-schedular rating is warranted. 
Specifically, the Court noted that, "unlike the rating schedule 
for hearing loss, § 3.321(b) does not rely exclusively on 
objective test results to determine whether a referral for an 
extra[-]schedular rating is warranted.  The Secretary's policy 
[requiring VA audiologists to describe the effect of a hearing 
disability on a Veteran's occupational functioning and daily 
activities] facilitates such determinations by requiring VA 
audiologists to provide information in anticipation of its 
possible application."  Id.  Therefore, if the May 2008 VA 
examination is in any way deficient under Martinak, the Board 
finds that no prejudice results to the Veteran in that the 
functional effects of his hearing loss disability are adequately 
addressed by the remainder of the record and are sufficient for 
the Board to consider whether referral for an extra-schedular 
rating is warranted under 38 C.F.R. § 3.321(b).

Moreover, the Board finds the above VA examination report to be 
thorough and adequate upon which to base a decision with regard 
to the Veteran's claim.  The VA examiner personally interviewed 
and examined the Veteran, including eliciting a history from the 
Veteran, and provided the information necessary to evaluate the 
Veteran's disability under the applicable rating criteria.  The 
Board finds that no additional assistance is required to fulfill 
VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001). 

II.  Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The Rating Schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the 
Veteran's favor.  38 C.F.R. 
§ 4.3.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the current severity of the disorder.  As such, the 
Board has considered all evidence of record in evaluating the 
Veteran's bilateral hearing loss.  Also, in Fenderson, the Court 
discussed the concept of "staged ratings," finding that in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a Veteran to be awarded 
separate percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-28.  As such, 
in accordance with Fenderson, the Board has considered the 
propriety of assigning initial staged ratings for service-
connected bilateral hearing loss.

The Veteran's service-connected bilateral hearing loss is 
currently assigned a noncompensable rating under 38 C.F.R. §§ 
4.85, 4.86, Diagnostic Code 6100, effective January 8. 2008.  At 
his December 2009 Board hearing, the Veteran testified that 
although he can hear sounds, he cannot distinguish speech.  He 
and his spouse provided numerous examples of how the Veteran has 
difficulty hearing with background noises.  Therefore, he alleges 
that he is entitled to an initial compensable rating for such 
disability. 

Ratings of hearing loss range from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by the 
results of speech discrimination tests combined with the average 
hearing threshold levels as measured by pure tone audiometry 
tests in the frequencies 1000, 2000, 3000, and 4000 cycles per 
second.  To rate the degree of disability for service-connected 
hearing loss, the Rating Schedule has established eleven auditory 
acuity levels, designated from level I, for essentially normal 
acuity, through level XI, for profound deafness.  38 C.F.R. § 
4.85(h), Table VI.  In order to establish entitlement to a 
compensable rating for hearing loss, it must be shown that 
certain minimum levels of the combination of the percentage of 
speech discrimination loss and average pure tone decibel loss are 
met.  The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the Rating Schedule to 
the numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

The criteria for rating hearing impairment use controlled speech 
discrimination tests (Maryland CNC) together with the results of 
pure tone audiometry tests.  These results are then charted on 
Table VI, Table VIA, in exceptional cases as described in 38 
C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  
38 C.F.R. 
§ 4.85.  An exceptional pattern of hearing loss occurs when the 
pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 
decibels or more, or when the pure tone threshold is 30 decibels 
or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 
C.F.R. § 4.86.  

A VA audiology consult dated in June 2006 indicated that the 
Veteran suffered from moderate-to-profound sensorineural hearing 
loss above 2000 Hertz with good word recognition (92 percent at 
55 dB) in his right ear, and severe sensorineural hearing loss 
above 2000 Hertz with good word recognition (88 percent at 55 dB) 
in his left ear.  The audiologist indicated that this degree of 
hearing loss can cause situational communication problems.

The Veteran stated at his December 2009 Travel Board hearing that 
he does not receive ongoing treatment for his hearing loss.  

The Veteran was afforded a VA audiological examination in May 
2008, at which time he was diagnosed with moderately-severe high 
frequency sensorineural hearing loss in the right ear at 3000 
Hertz, and profound high frequency sensorineural hearing loss in 
the right ear at 4000 Hertz.  He was diagnosed with severe 
hearing loss in his left ear from 3000 to 4000 Hertz.  Word 
recognition ability was described as excellent in both ears.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
55
95
LEFT
10
10
20
70
85

Pure tone thresholds for frequencies 1000 through 4000 Hertz 
averaged a 45-decibel loss in the right ear and a 46.25-decibel 
loss in the left ear.  The audiologist indicated that the Veteran 
had 94 percent speech discrimination in the right ear and 96 
percent speech discrimination in the left ear.  These audiometry 
test results equate to Level I hearing in the right ear and Level 
I hearing in the left ear, using Table VI.  38 C.F.R. § 4.85.  
Applying the percentage ratings for hearing impairment found in 
Table VII, Level I hearing in the right ear and Level I hearing 
in the left ear results in a noncompensable disability rating.  
38 C.F.R. § 4.85.  

The Board finds that the requirements for a compensable rating 
are not met based on the demonstrated levels of hearing 
impairment, emphasizing that the assignment of disability ratings 
for hearing impairment is derived by a mechanical application of 
the Rating Schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  

The Board has considered whether staged ratings under Fenderson, 
supra, are appropriate for the Veteran's service-connected 
bilateral hearing loss; however, the Board finds that his 
symptomatology has been stable throughout the appeal period.  
Therefore, assigning staged ratings for such disability is not 
warranted. 

Additionally, the Board has contemplated whether the case should 
be referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 C.F.R. § 
3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
explained how the provisions of 38 C.F.R. § 3.321 are applied.  
Specifically, the Court stated that the determination of whether 
a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  In this regard, the 
Court indicated that there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in the 
rating schedule for that disability.  Under the approach 
prescribed by VA, if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as "marked interference with employment" and "frequent 
periods of hospitalization."  Third, when an analysis of the 
first two steps reveals that the rating schedule is inadequate to 
evaluate a claimant's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and 
symptomatology of the Veteran's service-connected bilateral 
hearing loss disability with the established criteria found in 
the rating schedule.  While the Veteran has described the 
functional impairment he experiences as a result of his bilateral 
hearing loss, to include difficulty with hearing with background 
noise and distinguishing speech, the Board finds that the 
Veteran's bilateral hearing loss symptomatology is fully 
addressed by the rating criteria under which such disability is 
rated.  Specifically, such criteria contemplates the difficulty 
the Veteran has hearing in all situations.  In this regard, the 
rating schedule, in evaluating a hearing loss disability, takes 
into account both the average decibel loss as well as speech 
discrimination scores.  Therefore, while the Veteran has 
primarily contended that he has difficulty distinguishing speech, 
the Board finds that such manifestation of his hearing loss 
disability is contemplated by the rating schedule.  Therefore, 
there are no additional symptoms of his bilateral hearing loss 
disability that are not addressed by the rating schedule.  

Consequently, the Board finds that rating criteria reasonably 
describes the Veteran's disability level and symptomatology for 
his service-connected disability.  As such, the Board finds that 
the rating schedule is adequate to evaluate the Veteran's 
disability picture.  Moreover, to the extent that the Veteran's 
bilateral hearing loss disability may interfere with his 
employability, such interference is addressed by the schedular 
rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Therefore, the Board finds that there are no attendant thereto 
related factors such as marked interference with employment or 
frequent periods of hospitalization.  Consequently, the Board 
concludes that referral of this case for consideration of an 
extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a claim for a total rating based on individual unemployability 
(TDIU) is part of an increased rating claim when such claim is 
expressly raised by the Veteran or reasonably raised by the 
record.  The Court further held that when evidence of 
unemployability is submitted at the same time that the Veteran is 
appealing the initial rating assigned for a disability, the claim 
for TDIU will be considered part and parcel of the claim for 
benefits for the underlying disability.  Id.  In this case, the 
Board finds that a claim for a TDIU was not expressly raised by 
the Veteran or reasonably raised by the record.  In this regard, 
while the Veteran testified at his December 2009 Board hearing 
that he could not work in a position requiring contact with the 
public, the record reflects that he retired from his job stocking 
shelves at a discount department store in 2006.  The record does 
not show, and the Veteran does not allege, that he retired due to 
his hearing loss disability.  Moreover, as discussed previously, 
insofar as the Veteran's bilateral hearing loss disability 
interferes with his employability, the Board finds that such is 
contemplated by his assigned evaluation under the rating 
schedule.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, 
as the Board has determined that a claim for TDIU has not been 
raised by the Veteran or the evidence of record, no further 
consideration of such is necessary.

The Board has also considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the evidence 
is against the Veteran's claim for an initial compensable rating 
for bilateral hearing loss.  Therefore, the benefit of the doubt 
doctrine is not applicable in the instant appeal and his initial 
rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
4.3, 4.7.


ORDER


An initial compensable rating for bilateral hearing loss is 
denied.



____________________________________________
A.  JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


